PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Miller et al.
Application No. 15/706,527
Filed: 15 Sep 2017
For Method and Composition for Agricultural Potassium Fertigation
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.181(a), filed February 17, 2021, requesting, inter alia, a change in the status of this application.

This petition is GRANTED, to the extent that the status of this application has been changed to “Status: 20 /APPLICATION DISPATCHED FROM PREEXAM, NOT YET DOCKETED.”

USPTO records show a filing receipt was mailed on April 16, 2021.   

The Technology Center will be notified of this decision, and the Technology Center will notify the Examiner of this decision so that the application may receive further processing in due course.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning the status of this application should be directed to the Technology Center.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


    
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.